       Case 6:17-cv-06176-FPG-MWP Document 77 Filed 05/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SILVON S. SIMMONS,

                              Plaintiff,

         -vs-                                                    REPLY DECLARATION OF
                                                                    PAUL A. SANDERS
JOSEPH M. FERRIGNO, II, SAMUEL                              IN SUPPORT OF MOTION TO COMPEL
GIANCURSIO, MARK WIATER, CHRISTOPHER
MUSCATO, ROBERT WETZEL, MICHAEL L.                              Civil Action No. 6:17-cv-6176-MAT
CIMINELLI, JOHN DOES 1-20, CITY OF
ROCHESTER, SHOTSPOTTER, INC., SST, INC.,
JOHN DOES 21-30, and PAUL C. GREENE,

                              Defendants.


         PAUL A. SANDERS, hereby declares as follows:

         1.     I am an attorney licensed to practice in the State of New York and in this Court

and am a partner with Barclay Damon LLP, attorneys for the defendants, ShotSpotter, Inc. SST,

Inc., and Paul C. Greene (“ShotSpotter Defendants”).

         2.     I make this Reply Declaration in further support of the ShotSpotter Defendants’

motion for an Order compelling Plaintiff Silvon S. Simmons to respond to the ShotSpotter

Defendants’ Second Set of Interrogatories, dated February 1, 2021 (the “February 1, 2021

Interrogatories”).

         3.     Pursuant to FRCP 33, Plaintiff’s responses to the February 1, 2021 Interrogatories

were due 30 days after service, on March 3, 2021. Plaintiff served his Objections and Responses

to the February 1, 2021 Interrogatories (the “Interrogatory Responses”) approximately 90 days

after service (60 days late) – on May 3, 2021. A copy of the Interrogatory Responses are attached

as Exhibit A.




22618656.1
       Case 6:17-cv-06176-FPG-MWP Document 77 Filed 05/06/21 Page 2 of 2




         4.     Plaintiff never requested an extension of time to answer the February 21, 2021

Interrogatories.

         5.     The Interrogatory Responses contain several general and specific objections.

         6.     Since Plaintiff failed to respond or object to the interrogatories by the FRCP 33

deadline (March 3, 2021), Plaintiff waived all the interposed objections (see Memorandum of

Law at Dkt. 71, Attachment #7).

         7.     In light of the above, we respectfully request that the Court issue an Order, (1)

finding that Plaintiff’s objections to the February 1, 2021 Interrogatories have been duly waived,

and (2) striking all of the general and specific objections contained in the Interrogatory

Responses.

         8.     The ShotSpotter Defendants reserve their right to further challenge the

admissibility of the Interrogatory Responses, or file further motions to compel discovery

responses, prior to trial of this lawsuit.

         In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

DATED:          May 6, 2021
                                                            /s/ Paul A. Sanders
                                                            Paul A. Sanders




                                                2

22618656.1
